LITHIUM-ION SECONDARY BATTERY ANODE, LITHIUM-ION SECONDARY BATTERY, METHOD FOR PRODUCING LITHIUM-ION SECONDARY BATTERY ANODE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

 Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1 and 3-20 are pending, wherein claim 1 is amended, and claims 5, 8, 10-11, 15-16 and 20 were previously withdrawn. Thus, claims 1, 3-4, 6-7, 9, 12-14 and 17-19 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-7, 9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103474632B, whose English machine translation is being used in this Office action for citation purposes, hereafter Wang) in view of Takeuchi et al. (US 20130052537 A1, hereafter Takeuchi).
Regarding claim 1, Wang teaches a lithium-ion secondary anode comprising:
a current collector (“a conductive substrate material layer”, [0014]; “3” in Fig. 1), and an active material layer (“a silicon-based thin film material layer”, [0014]), wherein the active material layer includes a plurality of bodies (“2” in Fig. 1) that contain silicon ([0015]) and are bonded to the current collector (See Fig. 1: “2” is bonded to “3”).
As to the needle-shape in the instantly claimed “needle-shaped bodies”, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B).
The limitation “… are fusion-bonded to the current collector” is interpreted as a product-by-process limitation, i.e., the plurality of needle-shaped bodies are bonded by a process of fusion. However, it has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Wang teaches the plurality of needle-shaped bodies are bonded to the current collector and therefore teaches the invention.
The limitation “wherein each of the needle-shaped bodies is provided such that a cross-sectional area parallel to the bottom surface of a corresponding needle-shaped body has a maximum value on the bottom surface, and a cross-sectional area of the corresponding needle-shaped body other than the bottom surface is smaller than the cross-sectional area of the bottom surface” essentially describes a specific configuration/shape of each of the claimed needle-shaped bodies. However, it is iterated again that absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP § 2144.04(IV)(B). For instance, as one of many prior arts, Takeuchi discloses needle-shaped bodies (e.g., 223a, Fig. 1C) bonded to a current collector (e.g., 201, Fig. 1C), and a cross-sectional area of the bottom surface has a maximum value on the bottom surface and a cross-sectional area other than the bottom surface is smaller than the cross-sectional area of the bottom surface (See, e.g., Fig. 1C).  It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Takeuchi into Wang such that the shape of needle-shaped bodies of Takeuchi are employed as an alternative to the shape of needle-shaped bodies of Wang, since it is merely a matter of design choice. In addition, simple substitution of one known element (i.e., Wang’s shape of needle-shaped bodies) for another (i.e., Takeuchi’s shape of needle-shaped bodies) to obtain predictable results (i.e., still anode) is prima facie obvious (MPEP § 2143).
Further, Wang in view of Takeuchi teaches respective heights of the plurality of needle-shaped bodies from a fusion-bonded plane between the current collector and the plurality of needle-shaped bodies have an average of 2.5 µm to 100 µm ([0051], Takeuchi). Wang in view of Takeuchi teaches the bottom surface of each of the needle-shaped bodies has a diameter of an average of 0.2 µm to 3 µm ([0050], Takeuchi). The above ranges overlap the ranges as claimed, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 1, wherein each of the plurality of needle-shaped bodies includes a covering layer (“1” in Fig. 1; “surface modification material layer”, [0042], Wang) that contains amorphous silicon dioxide ([0042], [0045], Wang) and covers at least a part of the silicon (See Fig. 1, Wang).
Regarding claim 4, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 1, wherein the silicon contains monocrystalline silicon ([0028], Wang).
Regarding claim 6, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 inclusive, as instantly claimed. However, Wang discloses the porosity of the active material layer can be adjusted from 2% to 98% (at least, [0017], Wang). Further, one of ordinary skill in the art would know that the relationship of volume density and porosity is generally reciprocal. As such one of ordinary skill in the art would readily arrive at the instantly claimed volume density by adjusting the porosity of the active material layer through routine experimentation.
Regarding claim 7, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 1, wherein the plurality of needle-shaped bodies are provided upright to the current collector (See Fig. 1, Wang).
Regarding claim 9, Wang in view of Takeuchi teaches a lithium-ion secondary battery comprising a cathode and an anode facing each other across an electrolytic solution containing lithium ions, wherein the anode is the lithium-ion secondary battery anode according to claim 1 (See, e.g., [0084]-[0086] and [0088], Wang).
Regarding claim 12, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 2, wherein each of the plurality of needle-shaped bodies includes a covering layer (“1” in Fig. 1; “surface modification material layer”, [0042]) that contains amorphous silicon dioxide ([0042], [0045], Wang) and covers at least a part of the silicon (See Fig. 1, Wang).
Regarding claim 13, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 2, wherein the silicon contains monocrystalline silicon ([0028], Wang).
Regarding claim 14, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 3, wherein the silicon contains monocrystalline silicon ([0028], Wang).
Regarding claim 17, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 inclusive, as instantly claimed. However, Wang discloses the porosity of the active material layer can be adjusted from 2% to 98% (at least, [0017], Wang). Further, one of ordinary skill in the art would know that the relationship of volume density and porosity is generally reciprocal. As such one of ordinary skill in the art would readily arrive at the instantly claimed volume density by adjusting the porosity of the active material layer through routine experimentation.
Regarding claim 18, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 1, but does not expressly teach a volume density of 0.8 × 103 kg/m3 to 1.1 × 103 kg/m3 inclusive, as instantly claimed. However, Wang discloses the porosity of the active material layer can be adjusted from 2% to 98% (at least, [0017], Wang). Further, one of ordinary skill in the art would know that the relationship of volume density and porosity is generally reciprocal. As such one of ordinary skill in the art would readily arrive at the instantly claimed volume density by adjusting the porosity of the active material layer through routine experimentation.
Regarding claim 19, Wang in view of Takeuchi teaches the lithium-ion secondary battery anode according to claim 2, wherein the plurality of needle-shaped bodies are provided upright to the current collector (See Fig. 1, Wang).

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Wang does not teach the features mentioned on the bottom of page 7 in the Remarks, a new reference Takeuchi has been introduced in this Office action to additionally teach the said features.
In response to Applicant’s argument with respect to “In re Dailey” in MPEP § 2144.04 IV-B, it is iterated again that “In re Dailey” is only an example to illustrate unobviousness of a shape change.
In response to “… the needle-shaped bodies in Applicant’s amended claim 1 provide a significant improvement over Wang that one of ordinary skill in the art would not have found obvious. Specifically, …”, it is well settled that unexpected results (in this case, the so-called “significant improvement”) must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice. De Blauwe, 736 F.2d at 705, 222 USPQ at 196. Here, the conclusory statement in the specification does not suffice. This also applies to the arguments presented on pages 9-10.
In response to the argument with respect to “d1” and “h1”, it is respectfully noted that there is no evidence of record to demonstrate that the ranges corresponding to “d1” and “h1” are critical.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727